Citation Nr: 0632919	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  05-02 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
prostate cancer.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which reduced the rating for 
prostate cancer to 40 percent.  


FINDINGS OF FACT

1.  In a March 2003 rating decision the RO granted 
entitlement to service connection for prostate cancer, and 
assigned a 100 percent rating effective October 15, 2002.  

2.  After a routine review of the veteran's prostate cancer, 
to include medical findings associated with a December 2003 
VA genitourinary examination and private medical records, the 
RO issued a May 2004 rating action which proposed to reduce 
the assigned evaluation to 40 percent.

3.  In a July 2004 rating action, the RO reduced the 
disability evaluation for prostate cancer to 40 percent, 
effective November 1, 2004.

4.  The 100 percent rating for prostate cancer had been in 
effect less than 5 years.  

5.  Prostate cancer is not manifested by constant albumin 
with some edema, or by a definite decrease in kidney 
function, or by hypertension warranting a 40 percent 
evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7101.
 
6.  Prostate cancer is not manifested by a need to wear an 
appliance or by the need to wear absorbent materials that 
must be changed more than four times per day.
 
7.  The December 2003 VA examination findings disclosed 
improvement of the veteran's prostate cancer residuals, 
sufficient to warrant the rating reduction.  
 

CONCLUSION OF LAW

The criteria for restoration of a 100 percent evaluation for 
prostate cancer are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.105(e), 
3.344(c), 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. 

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May and August 2004 
correspondence, a May 2004 proposed rating decision, and in 
the December 2004 statement of the case fulfills the 
provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to 
reestablish an effective date for a higher rating.  The 
failure to provide this notice is harmless because the 
preponderance of the evidence is against the appellant's 
claim for restoration of a 100 percent rating for prostate 
cancer, and any pertinent questions thereto are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The content of the notices provided 
to the appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  To 
this, the veteran informed VA in March 2006 that he had "no 
other information or evidence to give VA to substantiate my 
claim."  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence of any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim.

Factual Background
Service connection for prostate cancer, due to herbicide 
exposure, was awarded by a March 2003 rating decision.  The 
RO assigned a 100 percent rating effective from October 15, 
2002.  The RO notified the veteran of this decision by a 
March 2003 letter.  That decision is final.  38 U.S.C.A. 
§ 7105.

The veteran was informed by a December 2003 letter that VA 
was going to schedule him for an examination to see if his 
disability had changed.  

The December 2003 VA examination report shows that the 
examiner took a complete history from the veteran.  The 
veteran stated that he voided 10 times a day and 8 times at 
night.  He added that he went through 2 pads per day.  The 
veteran added that he had 100 percent erectile dysfunction 
without Viagra, but 100 percent effective sexual function 
with Viagra.  Prostate specific antigen (PSA) findings of 0.4 
were noted from November 2003.  Examination revealed normal 
external male genitalia.  The diagnosis was prostate cancer 
with residuals as noted.  The examiner found no evidence of 
recurrence.  

Based on the evidence of record, to include the clinical 
findings associated with the December 2003 VA examination, 
the RO in May 2004 proposed to reduce the evaluation assigned 
to 40 percent.  The rating decision and May 2004 notice 
letter explained the reason for the proposed reduction, and 
advised the veteran of his rights with respect to the 
proposed reduction.  

A July 2004 rating decision, dated more than 60 days 
following the May 2004 notice, reduced the evaluation 
assigned for prostate cancer to 40 percent, effective 
November 1, 2004.  The veteran was advised of this decision 
and of his appellate rights with respect thereto in August 
2004.  He perfected an appeal.  
 
Private medical records dated from 2004 from Jefferson 
University Urology Associates revealed no abnormalities.  
Private medical records from Dr. Weiner noted a good urinary 
flow without urgency.

The report of a March 2006 VA examination shows that the 
veteran reported voiding 15 times during the day and 8 times 
a night.  He reported being frequently incontinent and using 
two pads during the day but no pads at night.  Erectile 
dysfunction requiring the use of Viagra was reported.  It was 
noted that the veteran had not received external beam 
radiation or hormonal treatments, and that he had never been 
told that he had a metastatic disease.  Examination revealed 
no abnormalities.  The diagnosis was prostate cancer 
clinically in remission.  A PSA result of 0.74 was 
provided.   There was no reported evidence of constant 
albumin in the urine, a definite decrease in kidney function, 
or that the appellant had hypertension which warranted a 40 
percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7101.

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).
 
Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition. Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (2006).

Under 38 C.F.R. § 3.344 rating agencies will handle cases 
affected by change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations (38 C.F.R. § 3.344(a) and (b)) are 
required for ratings which have continued for long periods at 
the same level (five years or more), and that they do not 
apply to disabilities, as in the instant case, which have not 
become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 
C.F.R. § 3.344.

In Brown v. Brown, 5 Vet. App. 413 (1993), the United States 
Court of Appeals for Veterans Claims (Court) identified 
general regulatory requirements which are applicable to all 
rating reductions.  Pursuant to 38 C.F.R. § 4.1, it is 
essential, both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.  Brown, 5 Vet. App. at 420.  Similarly, 38 
C.F.R. § 4.2 establishes that "[i]t is the responsibility of 
the rating specialist to interpret reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of the disability 
present."  Id.  The Court has held that these provisions 
"impose a clear requirement" that rating reductions be 
based on the entire history of the veteran's disability. Id.

Furthermore, 38 C.F.R. § 4.13 provides that when any change 
in an evaluation is to be made, "the rating agency should 
assure itself that there has been an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in use of 
descriptive terms."  Id.

Finally, under 38 C.F.R. §§ 4.2 and 4.10, a rating reduction 
may not be based solely on the fact that an improvement has 
actually occurred, but also on whether the improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  Id.

Under 38 C.F.R. § 4.115b, Diagnostic Code (Code) 7528, a 100 
percent disability evaluation is for assignment for malignant 
neoplasms of the genitourinary system (prostate cancer).  
Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If 
there has been no local recurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.

Under 38 C.F.R. § 4.115a, renal dysfunction, requiring 
regular dialysis, or precluding more than sedentary activity 
from one of the following:  persistent edema and albuminuria; 
or, a blood, urea nitrogen (BUN) level of more than 80mg%; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular warrants a 100 disability rating.  Renal 
dysfunction with persistent edema and albuminuria with BUN 40 
to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion warrants an 80 percent 
disability rating.  Renal dysfunction with constant 
albuminuria with some edema; or, a definite decrease in 
kidney function; or, hypertension at least 40 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101 
warrants a 60 percent rating.   

Voiding dysfunction is to be rated under particular 
conditions such as urine leakage, frequency, or obstructed 
voiding.  Continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day 
warrants a 60 percent disability rating.  The same symptoms, 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day warrant a 40 percent disability 
rating.  

Under 38 C.F.R. § 4.115a, urinary frequency, a maximum rating 
of 40 percent rating is warranted for daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night.  

Analysis

In this case, due process considerations have been complied 
with in regard to the reduction.  See 38 C.F.R. § 3.105(e).   
The veteran was given proper notice and appropriate time to 
respond before his 100 percent rating for prostate cancer was 
reduced to 40 percent.  

With respect to whether the evidential requirements for 
reducing the evaluation have been met, the Board notes that 
the provisions of 38 C.F.R. § 3.344(a), regarding 
stabilization of disability ratings, are not for application, 
since the veteran's 100 percent evaluation was not in effect 
for a period of five years or more.  The 100 percent 
evaluation was only in effect from October 15, 2002, until 
the reduction effective November 1, 2004.  See 38 C.F.R. 
§ 3.344(c); Brown.
 
While 38 C.F.R. § 3.344(a) is not applicable, the provisions 
of 38 C.F.R. § 3.344(c) are, and they provide that 
reexaminations disclosing improvement in a service-connected 
disability will warrant a reduction in rating.  Further, 
where there has been material improvement in a physical 
condition, reduction is appropriate.  38 C.F.R. § 3.343(a).  

In this regard, there is no evidence that the veteran's 
prostate cancer is currently active, or that the appellant is 
currently receiving chemotherapy.  Likewise, there is no 
clinical evidence that the appellant's disorder is manifested 
by a need for regular kidney dialysis, or by the preclusion 
of more than sedentary activity due to persistent edema and 
albuminuria.  The appellant's kidney function is not 
manifested by a BUN of at least 40 mg%, and his creatinine 
level is not greater than 4 mg%.  Moreover, there is no 
clinical evidence that prostate cancer is manifested by 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  
 
Furthermore, despite complaints of needing to void 10 times 
during the day and 8 times at night, as well as his 
separately rated erectile dysfunction, examination did not 
show a recurrence of the prostate cancer.  Further, the 
clinical evidence does not show that the appellant must wear 
an appliance, or change absorbent materials more than four 
times per day.  Indeed, none of the clinical findings noted 
in December 2003 or in March 2006 are consistent with more 
than a 40 percent rating for voiding dysfunction, which is 
clearly constitute the predominate residual.   38 C.F.R. 
§§ 4.115a and 4.115b.  In essence, the medical evidence on 
which the reduced evaluation was based, primarily the 
December 2003 VA examination findings, clearly demonstrated 
"improvement" of the symptomatology associated with the 
veteran's service-connected prostate cancer residuals.  See 
38 C.F.R. § 3.344(c).  

In light of the foregoing, the RO properly reduced the rating 
for prostate cancer to 40 percent, effective in November 
2004, after satisfying all of the procedural requirements of 
38 C.F.R. § 3.105(e).  

In reaching the foregoing decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Restoration of a 100 percent rating for prostate cancer is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


